Citation Nr: 1550675	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  12-31 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for sleep apnea (claimed as a sleep disorder), to include as secondary to posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to a compensable disability rating for scar on the left thumb.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

H.W. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to February 1992, and June 2006 to November 2006.  The Veteran had additional service in the Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of October 2008, September 2009, and August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied the benefits sought on appeal.

In September 2015, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

Additional evidence was received since the most recent Statements of the Case.  The Veteran waived RO review of any newly submitted evidence.  

This appeal was processed using the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for sleep apnea and lumbar spine disorder, and increased rating for left thumb scar are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a bilateral hearing loss disability as a result of active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1153, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In light of the favorable decision herein as to the issue on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.

Analysis

The Veteran contends that he has a bilateral hearing loss disability related to years of noise exposure during service.  For the reasons described below, the Board agrees and finds that service connection is warranted for bilateral hearing loss.  

First, the Board finds that the September 2015 audiogram shows a bilateral hearing loss disability for VA purposes.  As such, the requirements of 38 C.F.R. § 3.385 are met for both ears.  Thus, the question that remains before the Board is whether the Veteran's current hearing loss was caused or worsened by his military service.

The Veteran's service treatment records show changes in his hearing thresholds.  VA has conceded his noise exposure during service.  The Veteran has competently and consistently reported having hearing problems during and since service.  His military specialties over the years included an armory crewman and chemical operations specialist.  

In an October 2008 VA audiological examination, the Veteran was not shown to have a bilateral hearing loss disability for VA benefits purposes.  The VA examiner, however, attributed his tinnitus to his military occupational specialty and in-service noise exposure.  He has reported a history of acoustic trauma in service and no significant noise exposure either prior to or after his military service.  

Although there is no positive opinion of record, the Veteran has conceded noise exposure, a currently diagnosed bilateral hearing loss disability for VA benefit purposes, and there is competent and credible testimony indicating ongoing hearing problems since service.  As such, all reasonable doubt is resolved in the Veteran's favor, and service connection for bilateral hearing loss is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.  


REMAND

The Board finds that additional development is necessary regarding the Veteran's service connection claims for sleep apnea and lumbar spine disorder, as well as the increased rating claim for left thumb scar.  

Sleep Apnea

The Veteran seeks service connection for a sleep disorder, separate from the sleep impairment associated with his service-connected PTSD.  Following an April 2009 sleep study, the Veteran was diagnosed as having sleep apnea.  He maintains that his currently diagnosed sleep apnea is secondary to his PTSD.  To date, the Veteran has not been afforded a VA examination for his claimed sleep disorder.

The Board finds that a VA opinion is necessary regarding the etiology of the claimed sleep disorder and whether it has any relationship to service or a service-connected disability.  

Back

The Veteran contends that he has a low back disorder related to an active duty injury.  He has specifically reported falling off the back of truck in 1989 while stationed in Germany.  There are records showing that the Veteran was treated for a back injury in May 1999.  In this case, there may be evidence showing that the Veteran's back disability occurred prior to a period of active duty, or that he injured his back while on active duty or active duty for training (ACDUTRA).  

To date, the Veteran has not been afforded a VA examination regarding his low back claim.  The medical evidence is insufficient to decide his claim, and it must be remanded to afford him a VA examination to determine the etiology of the claimed low back disorder.  

Thumb

The Veteran seeks a compensable rating for his left thumb scar.  During his hearing, the VLJ explained that a separate, 10 percent rating was awarded for left thumb neuralgia.  The Veteran did not appeal this 10 percent rating, and thus, the only issue on appeal related to his left thumb is whether the scar warrants a compensable rating.  

The most recent VA examination of the left thumb was in August 2009.  During his hearing, the Veteran contended that his symptoms have worsened, and that he experiences pain in the scar itself.  Where a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that clearly the most recent VA examination is too remote and a new examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records related to the Veteran's claimed disabilities.  

2.  Then, forward the Veteran's electronic claims file to an appropriate examiner for an opinion as to the nature and etiology of the claimed sleep disorder-including sleep apnea.  The electronic claims file should be provided to the appropriate examiner for review, and note that it has been reviewed. 

It is left to the examiner's discretion whether to examine the Veteran.  

The examiner should determine whether the Veteran has a sleep disorder, other than sleep problems associated with his PTSD.  

After reviewing the file, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has a sleep disorder, including sleep apnea, that has been caused or aggravated by his active military service, caused or aggravated (chronically worsened) by his service-connected PTSD. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinions provided.

3.  The AOJ should arrange for the Veteran to be scheduled for a VA examination by an appropriate examiner to ascertain the nature and etiology of his low back disorder.  The electronic claims file should be provided to the appropriate examiner for review, and note that it has been reviewed. 

After reviewing the file, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has a low back disorder that has been caused or aggravated by his active military service.   

The examiner is asked to specifically comment on the Veteran's contention that he injured his back while on active duty.  

If the examiner determines that the Veteran's low back disorder did not have its onset during a period of active duty or ACDUTRA, then the examiner is requested to provide the following opinions:

For each back disability identified, the examiner should opine as to whether such disability clearly and unmistakably preexisted active service.  If so, the examiner should offer an opinion as to whether such disability clearly and unmistakably was not aggravated in service.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinions provided.

4.  The AOJ should arrange for the Veteran to be scheduled for an appropriate VA examination to ascertain the severity and manifestations of his service-connected left thumb scar. 

The electronic claims file must be made available to and reviewed by the examiner, and any indicated studies should be performed.  

The AOJ should ensure that the examiner provides all information required for rating purposes-including a discussion of the functional impact of the left thumb scar.

The supporting rationale for all opinions expressed must be provided.

5.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


